Case 3:20-cr-30013-PKH Document 35                Filed 04/07/21 Page 1 of 1 PageID #: 106




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 HARRISON DIVISION



UNITED STATES OF AMERICA                                                        PLAINTIFF

       v.                          CASE NO. 3:20-CR-30013-001

DAVID WAYNE KELCH                                                             DEFENDANT

                                                ORDER

       As ordered from the bench in the sentencing hearing conducted this same day, the Court

ADOPTS the report and recommendation (Doc. 23) entered in this case and accepts Defendant’s

plea of guilty to Count 1 of the information.

       IT IS SO ORDERED this 7th day of April, 2021.


                                                           /s/P. K. Holmes, ΙΙΙ
                                                           P.K. HOLMES, III
                                                           U.S. DISTRICT JUDGE
